         Case 3:20-cv-02731-VC Document 613 Filed 08/25/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                Case No. 20-cv-02731-VC
  al.,
               Plaintiffs,                       BAIL ORDER NO. 44
         v.                                      Re: Dkt. No. 511-2, 548-4

  DAVID JENNINGS, et al.,
               Defendants.

      The bail requests from the following detainees are denied:

          •   Francisco Antonio Mendoza Canales

          •   Jose Ruiz Bolanez

      IT IS SO ORDERED.

Dated: August 25, 2020
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
